Exhibit 10.25

CC MEDIA HOLDINGS, INC.

2008 ANNUAL INCENTIVE PLAN

1. Purposes. The purposes of this 2008 Annual Incentive Plan are to provide an
incentive to executive officers and other selected key executives of Clear
Channel to contribute to the growth, profitability and increased shareholder
value of Clear Channel and to retain such executives.

2. Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below:

(a) “Board” shall mean Clear Channel’s Board of Directors.

(b) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, including regulations thereunder and successor provisions thereto.

(c) “Committee” shall mean a committee composed of at least two members of the
Board.

(d) “Clear Channel” or “Company” shall mean CC Media Holdings, Inc. and any
entity that succeeds to all or substantially all of its business.

(e) “Effective Date” shall mean January 1, 2008.

(f) “Eligible Employee” shall mean each executive officer of Clear Channel,
including those employed by subsidiaries, and other key executives of Clear
Channel and its subsidiaries selected by the Committee.

(g) “GAAP” shall mean U.S. Generally Accepted Accounting Principles.

(h) “Participant” shall mean an Eligible Employee designated by the Committee to
participate in the Plan for a designated Performance Period.

(i) “Performance Award” shall mean the right of a Participant to receive cash or
other property following the completion of a Performance Period based upon
performance in respect of one or more of the Performance Goals during such
Performance Period, as specified in Section 5.



--------------------------------------------------------------------------------

(j) “Performance Goals” shall mean or may be expressed in terms of any of the
following business criteria: revenue growth, earnings before interest, taxes,
depreciation and amortization (“EBITDA”), EBITDA growth, operating income before
depreciation and amortization and non-cash compensation expense (“OIBDAN”),
OIBDAN growth, funds from operations, funds from operations per share and per
share growth, cash available for distribution, cash available for distribution
per share and per share growth, operating income and operating income growth,
net earnings, earnings per share and per share growth, return on equity, return
on assets, share price performance on an absolute basis and relative to an
index, improvements in Clear Channel’s attainment of expense levels,
implementing or completion of critical projects, or improvement in cash-flow
(before or after tax). A Performance Goal may be measured over a Performance
Period on a periodic, annual, cumulative or average basis and may be established
on a corporate-wide basis or established with respect to one or more operating
units, divisions, subsidiaries, acquired businesses, minority investments,
partnerships or joint ventures. Unless otherwise determined by the Committee by
no later than the earlier of the date that is ninety (90) days after the
commencement of the Performance Period or the day prior to the date on which
twenty-five percent (25%) of the Performance Period has elapsed, the Performance
Goals will be determined by not accounting for a change in GAAP during a
Performance Period.

(k) “Performance Objective” shall mean the level or levels of performance
required to be attained with respect to specified Performance Goals in order
that a Participant shall become entitled to specified rights in connection with
a Performance Award.

(l) “Performance Period” shall mean the calendar year, or such other shorter or
longer period designated by the Committee, during which performance will be
measured in order to determine a Participant’s entitlement to receive payment of
a Performance Award.

(m) “Plan” shall mean this CC Media Holdings, Inc. 2008 Annual Incentive Plan,
as amended from time to time.

3. Administration.

(a) Authority. The Plan shall be administered by the Committee. The Committee is
authorized, subject to the provisions of the Plan, in its sole discretion, from
time to time to: (i) select Participants; (ii) grant Performance Awards under
the Plan; (iii) determine the type, terms and conditions of, and all other
matters relating to, Performance Awards; (iv) prescribe Performance Award
agreements (which need not be identical); (v) establish, modify or rescind such
rules and regulations as it deems necessary for the proper administration of the
Plan; and (vi) make such determinations and interpretations and to take such
steps in connection with the Plan or the Performance Awards granted thereunder
as it deems necessary or advisable. All such actions by the Committee under the
Plan or with respect to the Performance Awards granted thereunder shall be final
and binding on all persons.



--------------------------------------------------------------------------------

(b) Manner of Exercise of Committee Authority. The Committee may delegate its
responsibility with respect to the administration of the Plan to one or more
officers of Clear Channel, to one or more members of the Committee or to one or
more members of the Board; provided, however, that the Committee may not
delegate its responsibility (i) to make Performance Awards to executive officers
of Clear Channel and to certify the satisfaction of Performance Objectives
pursuant to Section 5(e). The Committee may also appoint agents to assist in the
day-to-day administration of the Plan and may delegate the authority to execute
documents under the Plan to one or more members of the Committee or to one or
more officers of the Company.

(c) Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of Clear Channel, Clear
Channel’s independent certified public accountants, consultants or any other
agent assisting in the administration of the Plan. Members of the Committee and
any officer or employee of Clear Channel acting at the direction or on behalf of
the Committee shall not be personally liable for any action or determination
taken or made in good faith with respect to the Plan, and shall, to the extent
permitted by law, be fully indemnified and protected by Clear Channel with
respect to any such action or determination.

4. Types of Awards. Subject to the provisions of the Plan, the Committee has the
discretion to grant to Participants Performance Awards described in Section 5 in
respect of any Performance Period.

5. Performance Awards.

(a) Form of Award. The Committee is authorized to grant Performance Awards
pursuant to this Section 5. A Performance Award shall represent the conditional
right of the Participant to receive cash or other property based upon
achievement of one or more pre-established Performance Objectives during a
Performance Period, subject to the terms of this Section 5 and the other
applicable terms of the Plan. Performance Awards shall be subject to such
conditions, including deferral of settlement, risks of forfeiture, restrictions
on transferability and other terms and conditions as shall be specified by the
Committee.

(b) Performance Objectives. The Committee shall establish the Performance
Objective for each Performance Award, consisting of one or more business
criteria permitted as Performance Goals hereunder and one or more levels of
performance with respect to each such criteria. In addition, the Committee shall
establish the amount or amounts payable or other rights that the Participant
will be entitled to as a Performance Award upon achievement of such levels of
performance. The Performance Objective shall be established by the Committee
prior to, or reasonably promptly following the inception of, a Performance
Period.



--------------------------------------------------------------------------------

(c) Additional Provisions Applicable to Performance Awards. More than one
Performance Goal may be incorporated in a Performance Objective, in which case
achievement with respect to each Performance Goal may be assessed individually
or in combination with each other. The Committee may, in connection with the
establishment of Performance Objectives for a Performance Period, establish a
matrix setting forth the relationship between performance on two or more
Performance Goals and the amount of the Performance Award payable for that
Performance Period. The level or levels of performance specified with respect to
a Performance Goal may be established in absolute terms, as objectives relative
to performance in prior periods, as an objective compared to the performance of
one or more comparable companies or an index covering multiple companies, or
otherwise as the Committee may determine. Performance Objectives may differ for
Performance Awards granted to any one Participant or to different Participants.

(d) Duration of the Performance Period. The Committee shall establish the
duration of each Performance Period at the time that it sets the Performance
Objectives applicable to that Performance Period. The Committee shall be
authorized to permit overlapping or consecutive Performance Periods.

(e) Certification. Following the completion of each Performance Period, the
Committee shall certify in writing whether the Performance Objective and other
material terms for paying amounts in respect of each Performance Award related
to that Performance Period have been achieved or met. Unless the Committee
determines otherwise, Performance Awards shall not be settled until the
Committee has made the certification specified under this Section 5(e).

(f) Adjustment. The Committee is authorized at any time during or after a
Performance Period to reduce or eliminate the Performance Award of any
Participant for any reason, including, without limitation, changes in the
position or duties of any Participant with Clear Channel during or after a
Performance Period, whether due to any termination of employment (including
death, disability, retirement, voluntary termination or termination with or
without cause) or otherwise. In addition, to the extent necessary to preserve
the intended economic effects of the Plan to Clear Channel and the Participants,
the Committee shall adjust Performance Objectives, the Performance Awards or
both to take into account: (i) a change in corporate capitalization, (ii) a
corporate transaction, such as any merger of Clear Channel or any subsidiary
into another corporation, any consolidation of Clear Channel or any subsidiary
into another corporation, any separation of Clear Channel or any subsidiary
(including a spin-off or the distribution of stock or property of Clear Channel
or any subsidiary), any reorganization of Clear Channel or any subsidiary or a
large, special and non-recurring dividend paid or distributed by Clear Channel
(whether or not such reorganization comes within the definition of Section 368
of the Code), (iii) any partial or complete liquidation of Clear Channel or any
subsidiary or (iv) a change in accounting or other relevant rules or regulations
(any adjustment pursuant to this Clause (iv) shall be subject to the timing
requirements of the last sentence of Section 2(j) of the Plan).



--------------------------------------------------------------------------------

(g) Timing of Payment. Except as provided below, any cash amounts payable in
respect of Performance Awards for a Performance Period will generally be paid as
soon as practicable following the determination in respect thereof made pursuant
to Section 5(e), and any non-cash amounts or any other rights that the
Participant is entitled to with respect to a Performance Award for a Performance
Period will be paid in accordance with the terms of the Performance Award.

(h) Deferral of Payments. Subject to such terms, conditions and administrative
guidelines as the Committee shall specify from time to time, a Participant shall
have the right to elect to defer receipt of part or all of any payment due with
respect to a Performance Award.

(i) Maximum Amount Payable Per Participant Under This Section 5. With respect to
Performance Awards to be settled in cash or property, a Participant shall not be
granted Performance Awards for all of the Performance Periods commencing in a
calendar year that permit the Participant in the aggregate to earn a cash
payment or payment in other property, in excess of $15,000,000.

6. General Provisions.

(a) Termination of Employment. In the event a Participant terminates employment
for any reason during a Performance Period or prior to the Performance Award
payment, he or she (or his or her beneficiary, in the case of death) shall not
be entitled to receive any Performance Award for such Performance Period unless
the Committee, in its sole and absolute discretion, elects to pay a Performance
Award to such Participant.

(b) Death of the Participant. Subject to Section 6(a), in the event of the death
of a Participant, any payments hereunder due to such Participant shall be paid
to his or her beneficiary as designated in writing to the Committee or, failing
such designation, to his or her estate. No beneficiary designation shall be
effective unless it is in writing and received by the Committee prior to the
date of death of the Participant.

(c) Taxes. Clear Channel is authorized to withhold from any Performance Award
granted, any payment relating to a Performance Award under the Plan, or any
payroll or other payment to a Participant, amounts of withholding and other
taxes due in connection with any transaction involving a Performance Award, and
to take such other action as the Committee may deem advisable to enable Clear
Channel and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Performance Award. This
authority shall include authority for Clear Channel to withhold or receive other
property and to make cash payments in respect thereof in satisfaction of a
Participant’s tax obligations, either on a mandatory or elective basis in the
discretion of the Committee.



--------------------------------------------------------------------------------

(d) Limitations on Rights Conferred under Plan and Beneficiaries. Neither status
as a Participant nor receipt or completion of a deferral election form shall be
construed as a commitment that any Performance Award will become payable under
the Plan. Nothing contained in the Plan or in any documents related to the Plan
or to any Award shall confer upon any Eligible Employee or Participant any right
to continue as an Eligible Employee, Participant or in the employ of Clear
Channel or constitute any contract or agreement of employment, or interfere in
any way with the right of Clear Channel to reduce such person’s compensation, to
change the position held by such person or to terminate the employment of such
Eligible Employee or Participant, with or without cause, but nothing contained
in this Plan or any document related thereto shall affect any other contractual
right of any Eligible Employee or Participant. No benefit payable under, or
interest in, this Plan shall be transferable by a Participant except by will or
the laws of descent and distribution or otherwise be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance or
charge.

(e) Changes to the Plan and Awards. Notwithstanding anything herein to the
contrary, the Board, or a committee designated by the Board, may, at any time,
terminate or, from time to time, amend, modify or suspend the Plan and the terms
and provisions of any Performance Award theretofore granted to any Participant
which has not been settled (either by payment or deferral). No Performance Award
may be granted during any suspension of the Plan or after its termination.

(f) Unfunded Status of Awards; Creation of Trusts. The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation. With
respect to any amounts payable to a Participant pursuant to a Performance Award,
nothing contained in the Plan (or in any documents related thereto), nor the
creation or adoption of the Plan, the grant of any Performance Award, or the
taking of any other action pursuant to the Plan shall give any such Participant
any rights that are greater than those of a general creditor of Clear Channel;
provided that the Committee may authorize the creation of trusts and deposit
therein cash or other property or make other arrangements, to meet Clear
Channel’s obligations under the Plan. Such trusts or other arrangements shall be
consistent with the “unfunded” status of the Plan unless the Committee otherwise
determines with the consent of each affected Participant. The trustee of such
trusts may be authorized to dispose of trust assets and reinvest the proceeds in
alternative investments, subject to such terms and conditions as the Committee
may specify in accordance with applicable law.

(g) Non-Exclusivity of the Plan. Neither the adoption of the Plan by the Board
(or a committee designated by the Board) shall be construed as creating any
limitations on the power of the Board to adopt such other incentive arrangements
as it may deem necessary.

(h) Governing Law. The validity, construction, and effect of the Plan, any rules
and regulations relating to the Plan, and any Performance Award shall be
determined in accordance with the laws of the State of Delaware, without giving
effect to principles of conflicts of laws, and applicable Federal law.